             Case 1:17-cv-00464-JLT Document 63 Filed 12/07/20 Page 1 of 1


1
2
3
4
5
6
7                                UNITED STATES DISTRICT COURT
8                                 EASTERN DISTRICT OF CALIFORNIA
9
10   KIM ADAMS,                                             Case No.: 1:17-CV-00464 JLT
11                  Plaintiff,                              ORDER AFTER NOTICE OF SETTLEMENT
12           v.                                             (Doc. 62)

13   COUNTY OF KERN, et al.,
14                  Defendants.
15
16           The plaintiff reports that the parties have settled the matter and that she will seek dismissal

17   of the action soon. (Doc. 62) Thus, the Court ORDERS:

18           1.     The stipulation to dismiss the action SHALL be filed no later than January 22,

19   2021;

20           2.     All pending dates, conferences and hearings are VACATED.

21   The parties are advised that failure to comply with this order may result in the Court

22   imposing sanctions, including the dismissal of the action.

23
     IT IS SO ORDERED.
24
25      Dated:     December 7, 2020                             /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
26
27
28


                                                        1
